DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
Response to Arguments
101 rejections have been withdrawn. Arguments are moot in view of new grounds of rejection.
 
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “a plurality of point-of-sale terminals”, “a first point-of-sale terminal” and “a second point-of-sale terminal”. Claim should say the plurality of terminals includes the first/second terminals. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite a transaction sequencer that transmits a change in the approved product lists to itself. That does not make sense.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordstrand (US 20130103487 A1) in view of Dangott (US 20120233074 A1).
Regarding claim 8, Nordstrand discloses


	A plurality of point-or-sale terminals (paragraph 16 ECR systems 110);
	A transaction computer (server 170) comprising:
	a central processor unit a non-transitory memory and an application stored in the non-transitory memory that (fig. 1 and paragraph 16) when executed by the central processor unit:
	builds a first master approved product list that identifies the products identified in a plurality of approved product lists (paragraphs 31-38, APL 190 includes list of products from multiple programs), 
	transmits the first master approved product list to a first point-of-sale terminal and to a second point-of-sale terminal (paragraph 16 This information is regularly shared with ECR systems 110 of various retailers),
	builds a second master approved product list based on a change in one approved product list of the plurality of approved product lists (paragraph 82 The access can be local or remote over a network. The APL 630 is updated regularly, and provides the POS/ECR system 600 with information on the currently running promotions and the qualifying products), 
	transmits the second master approved product list to the first point-of-sale terminal and to the second point-of-sale terminal (paragraph 82The access can be local or remote over a network. The APL 630 is updated regularly, and provides the POS/ECR system 600 with information on the currently running promotions and the qualifying products.); 

1) POS terminals being clerk operated
2) and transmits the change in the one of the approved product lists to transaction sequencer, wherein the transaction sequencer receives transaction requests from the first and second point-of-sale terminals, determines what payment tenders will be used for which purchase items, and transmits transaction responses to the first and second point-of- sale terminals.

However Dangott discloses a transaction sequencer receiving an approved product list, receiving transaction requests from POS terminals, determining what payment tenders will be used for which items and transmitting transaction responses to the POS terminals (fig. 2 230-240 and related paragraphs 81-87 discloses sequenced processed of received transactions based on applicable benefit programs, paragraph 82 The rules may be structured to apply funds from benefits and/or entitlements before applying the consumer's own funds. The rules may be further structured with sub-rules, such that sub-hierarchal rules may exist within a particular hierarchy. In exemplary embodiments, the rules may follow a first in, first out methodology regarding the funds to ensure that the oldest funds are used first, since some benefits and entitlements may have expiration dates associated with the funds.paragraph 87 The retailer POS software will have differentiated between SNAP-eligible and non -SNAP eligible items based on UPC data, paragraph 127 transaction routed through network, appropriate approval notification is returned). Dangott also discloses the POS terminals are clerk operated (paragraph 80). It would have been obvious to one of ordinary skill in the art to combine 

Regarding claim 9, Nordstrand discloses wherein the plurality of approved product lists comprise at least one of a food stamp approved product list, a flexible spending account (FSA) approved product list, a wellness program approved product list, or a women, infants, and children (WIC) approved product list (paragraphs 86-95, paragraph 2).

Regarding claim 10, Nordstrand discloses wherein the first point-of-sale terminal is associated with a first business, wherein the second point-of-sale terminal is associated with a second business, and wherein the first business is different from the second business (paragraph 16 different retailers).

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordstrand in view of Dangott as applied to claim 8 above, and further in view of U.S. Patent No. 6016305 to Borst.
Regarding claim 11, Sulaiman fails to disclose the additional subject matter of claim 11. However Borst discloses removing duplicate entries from a list (column 14 35-37). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Sulaiman as modified by having the application delete duplicate entries. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687